                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY GREEN                                 :        CIVIL ACTION
                                              :
      v.                                      :
                                              :
COMMISSIONER OF SOCIAL SECURITY               :        NO. 18-1716

                                         ORDER

      NOW, this 7th day of January, 2019, upon consideration of Plaintiff=s Brief and

Statement of Issues in Support of Request for Review (Document No. 11), the

defendant=s response, the plaintiff’s reply, the Report and Recommendation of United

States Magistrate Judge Thomas J. Rueter (Document No. ) , and no objections to the

Report having been filed, and after a thorough and independent review of the record, it

is ORDERED as follows:

      1.     The Report and Recommendation is APPROVED and ADOPTED;

      2.     To the extent the plaintiff seeks remand, the request for review is

GRANTED; and,

      3.     The matter is REMANDED to the Commissioner, pursuant to sentence

four of 42 U.S.C. '405(g), for further proceedings consistent with the Report and

Recommendation of United States Magistrate Judge Thomas J. Rueter.



                                                       /s/TIMOTHY J. SAVAGE
